Citation Nr: 1519182	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome (PFS) of the right knee. 

2.  Entitlement to an initial rating in excess of 10 percent for PFS of the left knee. 

3.  Entitlement to an initial compensable disability rating for cervical spine strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from December 1988 to December 2008. 

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO, in pertinent part, granted service connection for PFS of the right and left knees; each knee was assigned an initial 10 percent disability rating, effective January 1, 2009--the day following the Veteran's separation from active military service.  The RO also granted service connection for cervical spine strain; an initial noncompensable disability rating was assigned, effective January 1, 2009.  The Veteran appealed the RO's assignment of initial 10 and noncompensable disability ratings assigned to these disabilities to the Board. 

In March 2013, the Vetearn testified before the undersigned at the above RO.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic record.  Subsequent to the hearing, the Veteran submitted additional evidence (VA and private physical therapy treatment reports, dated in April and May 2013, respectively), along with waivers of initial RO consideration of this evidence.  Thus, a remand to have the RO issue a Supplemental Statement of the Case is not required.  38 C.F.R. § 201.1304 (2014).  A remand is required, however, for reasons that are outlined in the discussion below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Board finds that prior to further appellate review of the initial rating claims, a remand is necessary for additional substantive development.  Specifically, the AOJ should obtain outstanding VA treatment records and additional VA examinations to determine the current severity of the Veteran's service-connected right and left knee and cervical spine disabilities.  The Board will discuss each reason for remand separately below. 

i) Outstanding VA treatment records

During a March 2013 hearing before the undersigned, the Veteran testified that he had continued to seek treatment for his knees (one to two times a month) and cervical spine from the Pittsburgh, Pennsylvania VA Hospital.  He related that he was last seen for his cervical spine at the above facility in January 2013 (Transcript (T.) at pages (pgs.) 3, 5, 15).  While treatment reports from the above-cited VA facility, dated through December 2011 (aside from a single April 2013 podiatry report) are of record, more recent reports are absent.  As these outstanding records might contain evidence as to the current severity of the Veteran's knees and cervical spine, they should be obtained on remand.   See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

ii) VA examinations

The Veteran is service connected, in part, for PFS of the right and left knees (each knee has been assigned an initial 10 percent disabling rating) and cervical sprain (evaluated as noncompensably disabling).  In the appealed August 2010 rating decision, the RO relied, in part, on a May 2010 VA examination in assigning the Veteran's initial 10 and noncompensable initial evaluations to these disabilities.  During his March 2013 hearing, however, the Veteran testified that his knees and cervical spine disabilities had increased in severity since the May 2010 VA examination.  (T. at pgs. 13, 21).  The Veteran maintained that he had increased pain and instability in his knees that necessitated VA to prescribe him braces.  (T. at pgs. 4, 8, 9).  Regarding his cervical spine, he maintained that since the May 2010 VA examination, he had experienced numbness, spasms and weakness of his upper extremities and decreased cervical spine motion.  (T. at pgs. 19, 22).  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PFS of the right and left knees and cervical spine strain.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the Pittsburgh, Pennsylvania VA Medical Center (VAMC), dated from December 2011 to the present. All efforts to obtain these records must be documented in the record.

2.  After obtaining and associating with the record any additional evidence received pursuant to directive one (1), schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PFS of the right and left knees.  The Veteran's physical claims file and his electronic claims file should be made available and reviewed by the examiner. 

The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and the examiner must record the Veteran's report of pain and limitation of motion of his right and left knees.

The examiner must state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination of the right and left knees.  These determinations should be expressed in terms of the degree of additional range of motion loss (at both extension and flexion of the right and left knees, due to such factors.  This includes instances when these symptoms "flare-up" or when either knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must describe the nature and severity of any recurrent right and/or left knee subluxation or instability found to be present as slight, moderate or severe.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; and, (ii) the May 2010 VA examination report, respectively; and (iii) any other medical evidence deemed pertinent.

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the development in directive one (1) has been accomplished, schedule the Veteran for a VA examination by an appropriate specialist to determine the current severity of his service-connected cervical spine strain. The Veteran's physical claims file and electronic claims file should be made available to and reviewed by the examiner in connection with the examination. 
   
After a review of the record, the examiner is requested to provide an opinion as to which manifestations exhibited by the Veteran are part and parcel of his service-connected cervical spine strain, such as cervical stenosis diagnosed on a September 2010 magnetic resonance imaging scan of the cervical spine. 

The examiner should specifically identify (1) the ranges of motion of the Veteran's cervical spine strain, including motion accompanied by pain, in degrees; (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician. 

The examiner should also specifically assess the severity of all upper extremity neurological symptomatology associated with the service-connected cervical spine strain.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; and, (ii) the May 2010 VA examination report, respectively; and (iii) any other medical evidence deemed pertinent.

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the initial rating claims on appeal, to include whether "staged" ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119 (1999). 

If the decision is adverse to the Veteran, issue him and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

